UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 16-7626


JEFFREY A. PLEASANT,

                Petitioner - Appellant,

          v.

WENDELL W. PIXLEY, Warden,

                Respondent - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.      Robert E. Payne, Senior
District Judge. (3:16-cv-00416-REP-RCY)


Submitted:   March 30, 2017                 Decided:   April 4, 2017


Before TRAXLER and WYNN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Jeffrey A. Pleasant, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Jeffrey A. Pleasant seeks to appeal the district court’s

order construing his 28 U.S.C. § 2241 (2012) petition as a 28

U.S.C. § 2255 (2012) motion, and dismissing it as successive.

We    dismiss       the    appeal       for        lack     of    jurisdiction          because

Pleasant’s notice of appeal was not timely filed.

      In civil actions in which the federal government is not a

party,   parties         are   accorded       30     days   after       the    entry    of   the

district court’s final judgment or order to note an appeal, Fed.

R. App. P. 4(a)(1)(A), unless the district court extends the

appeal period under Fed. R. App. P. 4(a)(5), or reopens the

appeal period under Fed. R. App. P. 4(a)(6).                                   “[T]he timely

filing of a notice of appeal in a civil case is a jurisdictional

requirement.”        Bowles v. Russell, 551 U.S. 205, 214 (2007).

      The district court’s order was entered on the docket on

September 15, 2016.              The notice of appeal was filed on November

10,   2016.        Although       the   district          court       erroneously      informed

Pleasant      that    he    had    60   days        to    appeal,       the    jurisdictional

nature of the filing requirement and Pleasant’s failure to file

a timely notice of appeal deprive this court of jurisdiction.

See   id.     at    214    (“[T]his       Court       has    no       authority    to    create

equitable          exceptions        to       jurisdictional              requirements.”).

Accordingly,        we    deny    leave    to       proceed      in    forma    pauperis     and

dismiss the appeal.              We dispense with oral argument because the

                                                2
facts   and   legal    contentions    are   adequately   presented     in   the

materials     before   this   court   and   argument   would   not    aid   the

decisional process.

                                                                     DISMISSED




                                       3